Citation Nr: 1422071	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-45 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to herbicide exposure and service-connected disabilities.

2.  Entitlement to service connection for heart disability, claimed as secondary to herbicide exposure, service-connected disabilities, and hypertension.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to a disability rating greater than 10 percent, prior to November 14, 2012, for service-connected right knee disability; and greater than 30 percent from January 1, 2014.

5.  Entitlement to an initial disability rating greater than 10 percent, prior to December 19, 2013, for service-connected anxiety disorder; and greater than 50 percent since then. 

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to June 1970, to include a tour of duty in the Republic of Vietnam.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In April 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in August 2013 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with regard to the issues being decided herein, the Board finds that the agency of original jurisdiction  substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that Veteran underwent a total knee arthroplasty on November 14, 2012.  In a January 2013 decision, RO granted a 100 percent disability rating for the service-connected total right knee replacement until January 1, 2014.   In the August 2013 Remand, the Board indicated that the addressing a higher disability following the award of a 100 percent disability rating was moot.  However, during the pendency of the additional development of this appeal, a 30 percent disability rating was assigned effective as of January 1, 2014.  As such, the Board will consider whether a disability rating greater than 30 percent is warranted since that time.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
Additionally, by rating action dated in February 2014, the RO determined that the Veteran's service-connected anxiety disorder warranted a 50 percent disability rating, effective as of December 19, 2013.  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.  Id. at 38.
The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

In an April 2013 Appellant's Post-Remand Brief, the Veteran's representative appears to raise the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Board must consider whether a TDIU is warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for hypertension, a heart disorder, and hepatitis C; an increased disability rating for the right knee disability from January 1, 2014; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  For the period on appeal prior to November 14, 2012, the Veteran's right knee disability was manifested by subjective complaints of pain, crepitus, and tenderness; and by no more than slight instability.

2.  Prior to September 22, 2009, the Veteran's anxiety disorder was manifested by 
mild symptoms or some difficulty in social and occupational functioning. 

3.  From September 22, 2009, the Veteran's anxiety disorder has been manifested 
by moderate symptoms or moderate difficulty in social or occupational functioning.


CONCLUSIONS OF LAW

1.  For the period prior to November 14, 2012, the schedular criteria for a disability rating greater than 10 percent for osteoarthritis of the right knee have not been met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).

2.  For the period prior to November 14, 2012, the schedular criteria for a separate 10 percent disability rating for instability of the right knee have been met.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

3.  Prior to September 22, 2009, the criteria for a disability rating greater than 10 percent for service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (2013).

4.  From September 22, 2009, the criteria for a 50 percent disability rating for service-connected anxiety disorder have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (2013).

5.  The criteria for a disability rating greater than 50 percent for service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in June 2008, November 2009, April 2012, September 2013, and December 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Concerning the claim for an increased initial disability rating for generalized anxiety disorder, the Board notes that this is an appeal arising from a grant of service connection in an October 2008 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

For the remaining increased-compensation claim regarding the service-connected right knee disability, VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in August 2013 in order to obtain outstanding Social Security Administration and VA treatment records and to afford the Veteran VA examinations so as to assess the severity of his asserted disabilities.  Thereafter, additional VA treatment records dated through February 2014 were associated with the claims file; the Social Security Administration notified the agency of original jurisdiction that the Veteran had not applied for benefits; and the Veteran was afforded VA examinations in December 2013 and February 2014.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the 
Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

Right Knee Disability

Service connection for residuals of a right knee injury was established in July 1971, at which time the RO assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective June 13, 1970.  This disability rating was confirmed and continued by the RO in October 1977.  The Veteran did not appeal this decision, and no new and material evidence was received within the appropriate appeal period.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the October 2008 rating action is the proper rating decision on appeal.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The Board notes that in the October 2008 rating decision, the RO determined that the Veteran's right knee disability more closely approximated a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 and not under Diagnostic Code 5257 as had previously been assigned.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

The first four digits, 5010 in this case, represent the diagnostic code for rating traumatic arthritis.  The second four digits after the hyphen, 5260 in this case, represent the diagnostic code used to rate limitation of motion of the knee, or more specifically to rate flexion of the leg. 

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis is evaluated under Diagnostic Code 5003, which provides that degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees. 

A VA examination report dated in October 2008 shows that the Veteran reported right knee pain, stiffness, weakness, and instability.  Physical examination revealed range of motion of the right knee to 135 degrees of flexion and zero degrees of extension.   There was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The examiner noted that there was tenderness, crepitus, and painful motion, but that there was no instability on examination.   X ray evidence revealed osteoarthritis with narrowing of the medial joint space.

VA outpatient treatment records dated from July 2009 to September 2012 show that the Veteran was treated intermittently for chronic right knee pain for which he was treated with narcotic pain medication.

VA hospital treatment records dated in November 2012 show that the Veteran underwent total right knee replacement as a result of severe tricompartmental degenerative joint disease.

During the April 2013 hearing, the Veteran testified that prior to his November 2012 total right knee replacement surgery, he had experienced increasing right knee pain and instability.  He described that he would have to take prescription pain medication for his symptoms, and that his right knee would give out approximately two to three times per week.

Having carefully considered the Veteran's claim In sum, the preponderance of the evidence shows that, during the time period in question, the Veteran's right knee disability was manifested by pain, with varying degrees of severity, stiffness, tenderness, crepitus, and painful motion.  The Veteran demonstrated normal extension to zero degrees, with flexion limited to no less than 135 degrees, including after repetition.  In this regard, while the evidence shows the Veteran experiences painful motion in his right knee, the evidence does not reflect that his pain (or any other symptoms, such as lack of endurance or fatigability) resulted in any additional functional loss in his range of motion. 

The currently assigned 10 percent disability rating under Diagnostic Code 5010-5260 was awarded based upon evidence of painful, limited motion of the right knee joint due to arthritis.  The Board has considered whether a disability rating higher than 10 percent is warranted based upon limitation of motion under Diagnostic Codes 5260 and 5261; however, the preponderance of the evidence shows that the Veteran has objectively demonstrated normal extension to zero degrees, which is noncompensable under Diagnostic Code 5261, as there is no evidence of extension limited to 10 degrees or more.  Likewise, the Board finds the preponderance of the evidence shows that the Veteran's range of motion in flexion is limited to no less than 135 degrees, including with pain, which is also noncompensable under Diagnostic Code 5260.  Therefore, a higher disability rating is not warranted under Diagnostic Codes 5260 and 5261 based upon the evidence of record.  

Consideration has been given to assigning a higher disability rating based on functional loss due to pain, weakness, fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  However, in the aforestated examination of record, there was no additional loss of range of motion or functional impairment following repetitive use.  Additionally, even when additional functional loss is considered, there is no persuasive evidence that flexion is limited to 30 degrees or extension is limited to 15 degrees so as to warrant the next higher disability rating of 20 percent in the right knee.

The Board also finds that a rating higher than 10 percent is not warranted under the criteria of Diagnostic Code 5010, as there is no X-ray evidence showing that the Veteran's right knee disability involves two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Indeed, his service-connected right knee disability only involves one major joint, i.e., the knee joint.  See 38 C.F.R. § 4.45(f). 

In an effort to afford the Veteran the highest possible rating, the Board has considered his right knee disability under all other potentially applicable diagnostic codes.  The evidence does not show that the Veteran experienced ankylosis in his right knee joint, as he was able to demonstrate movement in the right knee.  In addition, there is no evidence that the Veteran's right knee disability is manifested by an impairment of the tibia or fibula or genu recurvatum.  Therefore Diagnostic Codes 5256, 5262, and 5263 are not for application in this case. 

The Board has considered the Veteran's right knee disability under Diagnostic Code 5257, which provides that knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  In this case, there is competent lay evidence of instability in the right knee, as the Veteran reported having episodes of giving way both on examination in October 2008 and during his April 2013 hearing.  Moreover, a history of right knee instability is shown as this was the initial diagnosis associated with the right when service connection was established in 1971.  Based on this evidence and after resolving all reasonable doubt in favor of the Veteran, the Board finds that, during and throughout the time period in question, the Veteran's right knee disability was manifested by slight instability.  However, the Veteran's right knee instability was no more than slight because objective examination of the right knee did not reveal any clinical evidence of ligament instability.  Indeed, the preponderance of the objective medical evidence shows that there was no evidence of instability in the right knee on physical examination . 

Therefore, the Board finds that, during the time period in question, the Veteran's right knee disability was manifested by slight instability, which warrants a separate 10 percent rating under Diagnostic Code 5257.  [Parenthetically, the Board notes that granting a separate 10 percent disability rating under Diagnostic Code 5257 in this case does not amount to pyramiding based upon the 10 percent rating currently assigned under Diagnostic Code 5010-5260.  See VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604  (1997)).]

In considering the applicability of other potentially relevant diagnostic codes, the Board notes that Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under Diagnostic Code 5258 because the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into the joint. 

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  The medical evidence of record has not shown that the Veteran has undergone symptomatic removal of the semilunar cartilage of the knee.  Therefore, separate consideration under Diagnostic Code 5259 is not warranted. 
The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263. 

The evidence of record does not show that, during the time period in question, the Veteran's right knee disability was manifested by a scar or neurologic impairment. Therefore, a separate disability rating cannot be assigned based upon any such symptoms or disability. 

Further additionally staging of the Veteran's right knee disability is not appropriate in this case, as the objective manifestations of the Veteran's disability have remained relatively consistent throughout the time period in question.  See Hart, 21 Vet. App. at 509-10.

Anxiety Disorder 

Service connection for anxiety disorder was granted by the RO in October 2008, at which time an initial 10 percent disability rating was assigned, effective October 9, 2008, the date of the Veteran's claim.  The Veteran expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.  As noted above, by rating action dated in February 2014, the RO determined that the Veteran's service-connected anxiety disorder warranted a 50 percent disability rating, effective as of December 19, 2013.

The Veteran's anxiety disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9400, which provides the rating criteria for generalized anxiety disorder.  Ratings for anxiety disorder are provided under the General Rating Formula for Mental Disorders. 

A 10 percent disability rating is assigned when there is occupational an social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.
A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  According to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a Global Assessment of Functioning (GAF) score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A VA examination report dated in October 2008 shows that the Veteran reported 
difficulty maintaining relationships and being easily startled.  Mental status examination revealed that speech was unremarkable, affect was normal, mood was good, and attention was intact.  He was oriented to person, place, and time.  Thought process was unremarkable.  There were no delusions.  Judgment was intact and insight was good.  There were no hallucinations, or homicidal or suicidal thoughts.  Remote, recent, and immediate memory were normal.  The diagnosis was alcohol dependence, substance induced anxiety disorder, and anxiety disorder not otherwise specified.  A GAF of 67 was assigned.

VA outpatient treatment records dated from September 2009 to September 2012 show intermittent treatment for symptoms associated with the Veteran's psychiatric disorder.  GAF scores during this period ranged from 53-55.

During the Veteran's April 2013 hearing, he testified that he had become more of a loner and would avoid people.  He described not having a tolerance of other people.
A VA examination report dated in December 2013 shows that the Veteran reported being married for 42 years and having a fantastic relationship with his spouse and an excellent relationship with his son.  He described that he and his wife would go to the movies, the beach, do jigsaw puzzles, attend church approximately six times a year and visit tourist attractions.  He added that he would feel uncomfortable around people but could not state why except "maybe it's because people didn't want to have anything to do with me when I came back."  He also indicated having a good relationship with his youngest sister but not much of a relationship with his
oldest sister.  He did not have friends.  He noted that he used to bowl in a league but that it became too expensive and quit three years earlier.

He reported last working seasonally at Adventure Island every summer picking up trash, etc.  He would work seven hours per day due to leg problems.  He stated that he quit a construction job five earlier because of knee problems and began doing odd jobs for his neighbors.  He indicated that he had not done any odd jobs because of difficulty with climbing a step ladder.  He added that he did not get along well with others on the job.

Mental status examination revealed depressed mood, anxiety, suspiciousness, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The Veteran was adequately groomed and dressed in clean appropriate attire.  He was cooperative, not distractible, and maintained appropriate eye contact throughout the interview.  Speech was spontaneous, easily understood,  and of average rate and volume.  Mood was "ok," and affect was euthymic congruent with mood based on demeanor and conversational content.  Immediate, recent, and remote memory were intact.  There were no deficits in concentration.  Intellectual functioning based on fund of knowledge, vocabulary, and complexity of concepts was average.  Thought process was coherent, logical, and goal directed.  There were no audio or visual hallucinations, delusions, or illusions.  He did not appear to be responding to internal stimuli.  He was not circumstantial or tangential.  Insight and judgment were fair.  The diagnosis was anxiety disorder.  A GAF of 53 was assigned.

Applying the above criteria to the facts of this case, the Board finds that an initial disability rating greater than 10 percent prior to September 2009 is not warranted.  In this regard, the October 2008 VA examination report shows that the Veteran had a GAF of 67 which is indicative of mild symptoms or some difficulty in social and occupational functioning.  While he reported being easily startled at that time, the remaining examination report was essentially within normal limits.  The medical evidence of record did not show symptoms manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  As such, a disability rating greater than 10 percent is not warranted.

However, as indicated above, a VA outpatient treatment record dated September 22,  
2009, shows that the Veteran was treated for symptoms including intrusive recollections and dreams, avoidant behavior, detachment and restricted range of affect, sleep disturbance, irritability or outbursts of anger, and exaggerated startle response.  A GAF of 53 was assigned which is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Such symptoms were reiterated on VA outpatient treatment and on VA examination over the remaining period on appeal.  The Board finds that the medical evidence, combined with the Veteran's subjective reports of his anxiety disorder symptoms, demonstrate that his disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  As such, the Board finds a 50 percent disability rating is warranted for the Veteran's generalized anxiety disorder from September 22, 2009.  

A higher disability rating of 70 percent is not warranted, however, as that rating requires evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  The Board finds that the Veteran does not display such level of impairment.  Therefore, based on the lay and medical evidence of record, the Veteran's anxiety disorder symptoms do not meet the requirements for a disability rating greater than 50 percent at any time over the course of this appeal.  

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Based upon the guidance of the Court in Fenderson, the Board has considered whether an additional staged rating is appropriate.  However, in the present case, there is no identifiable period during which an additional staged rating would be warranted.

Therefore, based upon these findings and following a full review of the record, the Board finds that the preponderance of the evidence establishes that the Veteran's disability picture more nearly approximates a 10 percent disability rating from the date of claim until September 21, 2009, and a 50 percent disability rating from September 22, 2009, forward.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's right knee disability and anxiety disorder do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's right knee disability and anxiety disorder is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the right knee instability has been awarded a separate 10 percent disability rating prior to November 14, 2002, and the anxiety disorder has been assigned a 50 percent disability rating from September 22, 2009.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

 
ORDER

A disability rating greater than 10 percent for osteoarthritis of the right knee, prior to November 14, 2012, is denied.
A separate 10 percent disability rating for instability of the right knee, prior to November 14, 2012, is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial disability rating greater than 10 percent, prior to September 22, 2009, 2013, for service-connected anxiety disorder is denied.

A 50 percent disability rating for anxiety disorder  from September 22, 2009, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

A disability rating greater than 50 percent for service-connected anxiety disorder is denied.


REMAND

Unfortunately, another remand is required in this case as to the issues of service connection for hypertension, a heart disorder, and hepatitis C; an increased disability rating for the right knee disability from January 1, 2014; and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

With regard to the issues of service connection for a heart disorder and hypertension, in the August 2013 Remand, the Board directed that the Veteran be examined so as to determine the nature and etiology of the asserted disorders.  A VA examination report dated in February 2014 shows that the VA examiner concluded that the Veteran's hypertension and heart disability to include atrial fibrillation were not incurred in or was caused during active service, nor were they listed as illnesses related to agent orange exposure.  The examiner, however, failed to provide an opinion as to whether the asserted disorders were either caused or aggravated by a service-connected disability, to specifically include the anxiety 
disorder and surgeries for the service-connected right knee disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310 (2013).  A such, the issues must be remanded for an additional medical opinion.  See Stegall v. West, 11. Vet. App. 268, 271 (1998).

With regard to the issue of service connection for hepatitis C, in the August 2013 Remand, the Board directed that the Veteran be examined so as to determine the nature and etiology of the asserted disorder.  The Veteran has asserted that he incurred hepatitis C as a result of in-service blood exposure.  In particular, he  indicated that he was exposed to a fellow soldier's blood when that soldier was shot next to him.  He also asserted that he shared razor blades and toothbrushes, was vaccinated with an air pressure gun, and received a tattoo during service.  

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

While the Veteran's service treatment records do not indicate whether he was exposed to the blood of fellow soldiers during service or whether any injections he received during service were by means of an air gun injector, in light of his combat service as evidenced by receipt of the Combat Action Ribbon, his statements must be considered.

A VA examination report dated in February 2014 shows that the VA examiner concluded that the Veteran's hepatitis C was less likely related to service, because there was no documentation in the service treatment records that the Veteran had been exposed to blood of fellow soldiers; that he had any liver problems secondary to combat, razor blades, toothbrushes, or air gun injections; or that he had tattoos in service.

In this instance, while the VA examiner noted the Veteran's reported history, in offering an opinion regarding etiology, the examiner did not afford the Veteran's lay statements any weight and instead relied on the absence of evidence in the service treatment records in offering a negative nexus opinion.  As such, this opinion is inadequate.  See Dalton, 21 Vet. App. at 23 (examination was inadequate where examiner did not comment on appellant's report of in-service injury and instead relied on absence of evidence in service treatment records to provide a negative opinion).

Additionally, in the April 2013 Appellant's Post-Remand Brief, the Veteran's representative asserted that the Veteran's hepatitis C may be secondary to alcohol or drug abuse that was secondary to the service-connected anxiety disorder.  As such, an opinion regarding secondary service connection must also be provided.  See Allen, 7 Vet. App. at 439.

With regard to the issue of an increased disability rating for the right knee disability from January 1, 2014, as noted above, following a one year period of a 100 percent disability rating assigned after a total right knee arthroplasty, during the pendency of the additional development of this appeal, a 30 percent disability rating was assigned effective as of January 1, 2014.  As such, the Board will consider whether a disability rating greater than 30 percent is warranted since that time.  The Veteran has not undergone a VA examination so as to assess the current nature and severity of his right knee disability.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

As noted above, in Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is 
required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180   (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's claims.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall arrange for the Veteran to undergo an appropriate VA examination by a physician that has not previously examined the Veteran so as to ascertain the precise nature and etiology of his asserted hypertension and heart disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The examiner shall address the following opinion requests: 

(a)  Whether it is at least as likely as not that the Veteran has current hypertension and/or a heart disorder; and, if so; 

(b)  Whether it is at least as likely as not that any such diagnosed hypertension and/or heart disorder is related to service;

(c)  Whether it is at least as likely as not that any such diagnosed hypertension and/or heart disorder was caused by a service-connected disability, to specifically include anxiety disorder (including any alcohol dependence caused the anxiety disorder), and the surgeries associated with the right knee disability?

(d)  Whether it is at least as likely as not that any such diagnosed hypertension and/or heart disorder is aggravated (permanently worsened) by a service-connected disability, to specifically include anxiety disorder (including any alcohol dependence caused the anxiety disorder), and the surgeries associated with the right knee disability?

If any such diagnosed hypertension and/or heart disorder is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for hypertension or a heart disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.   A complete rationale for each opinion must be provided.

3.  The agency of original jurisdiction shall arrange for the Veteran to undergo an appropriate VA examination by a physician that has not previously examined the Veteran so as to ascertain the precise nature and etiology of his asserted hepatitis C.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The examiner is requested to opine as to the following:

(a) Whether it is as likely as not that the Veteran's currently diagnosed hepatitis C is related to his period of active service, to include exposure to the blood of fellow soldiers through combat, razor blades, toothbrushes, air gun injections, or tattoos.

The examiner is advised that a combat injury is presumed as are the consequences of that injury at least in service.

(b)  Whether it is at least as likely as not that the Veteran's currently diagnosed hepatitis C was caused by a service-connected disability, to specifically include anxiety disorder (including any alcohol dependence caused the anxiety disorder)?

(d)  Whether it is at least as likely as not that the Veteran's currently diagnosed hepatitis C is aggravated (permanently worsened) by a service-connected disability, to specifically include anxiety disorder (including any alcohol dependence caused the anxiety disorder)?

If any such diagnosed hepatitis C is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for hepatitis C in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.   A complete rationale for each opinion must be provided.

4.  The agency of original jurisdiction shall arrange for the Veteran to undergo an appropriate VA examination by a physician that has not previously examined the Veteran so as to ascertain the precise nature and severity of his service-connected right knee disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The ranges of right knee flexion and extension shall be reported in degrees.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner shall report if there is ankylosis of the right 
knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity.

The examiner must identify all current manifestations of any residual scars of the right knee.  If, in addition to scarring, any muscle and/or neurological impairment is identified, the examiner shall indicate whether each such impairment constitutes a distinct disability capable of being separately rated. 

The examiner shall provide a description of any right knee scars, to include the following: the size of the scar in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's right knee disability, if any, on the his employment and activities of daily life.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

5.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


